IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR NEW CASTLE COUNTY


DEBRA DOWLIN                            )
                                        )
                  v.                    )    N13A-10-003 MJB
                                        )
KELLY SERVICES and                      )
UNEMPLOYMENT INSURANCE                  )
APPEAL BOARD                            )


                               Submitted: July 9, 2014
                               Decided: August 5, 2014


  Upon Petitioner’s Appeal from the Unemployment Insurance Appeal Board’s Decision.
                                     AFFIRMED.


                                       OPINION



    Debra Dowlin, pro se, Appellant.

    Kelly Services, Appellee

    Catherine Damavandi, Esquire, Deputy Attorney General, Wilmington, Delaware,
    Attorney for Appellee Unemployment Insurance Appeal Board




    BRADY, J.
                                      I.      STATEMENT OF FACTS

        Debra Dowlin (“Petitioner”) worked for Wilmington Trust 1, through Kelly Services. Her

expectation was that the job was that of a trust assistant, an individual who “supports…the trust

officers and helps out with customers…and doing paperwork.” 2 When she began work, she was

assigned the responsibility of “three years of back filing.” 3 She acknowledged that she was

informed that “when people start there, they usually help out with the filing.” 4 She contends she

was told the filing duties would last a few weeks, but after a month, she was still assigned to file,

and her duties included moving large boxes of files, as a result of which she claimed “[her] back

finally went out.” 5 Petitioner then approached her supervisor and discussed the difference

between her duties and the “agreed upon role...a Trust Administrator with the possibility of full

time employment at M&T Trust Associates.” 6 The director told Petitioner she would continue to

do her job as a filing clerk, at which time Petitioner said that she “did not want to be a full-time

file clerk.” 7 Petitioner alleges that the director became upset when she told him that she was not

interested in full-time employment as a file clerk. 8 Petitioner contends she asked the director if

he wanted her to leave, 9 the director said “yes” and Petitioner left. 10




1
  The record is unclear precisely which entity employed the Petitioner. She refers to the employer as Wilmington
Trust in her testimony before the Board and Appeals Referee, and as M&T Trust Associates in her brief. Compare
R. at 18, Dowlin v. Kelly Srvs. (C.A. No. N13A-10-003) (stating that the employer was Wilmington Trust); and
Pet’r’s Opening Br. at 1, Dowlin v. Kelly Srvs. (C.A. No. N13A-10-003) (stating that the Petitioner was employed
with M&T Trust Associates).
2
Rawle at 38, Dowlin v. Kelly Srvs. (C.A. No. N13A-10-003).
3
  Id.
4
  Id.
5
  Id.
6
  Pet’r’s Opening Br., at 1 Dowlin v. Kelly Srvs. (C.A. No. N13A-10-003).
7
  Id. at 2.
8
  R. at 20, Dowlin v. Kelly Srvs. (C.A. No. N13A-10-003)
9
  Id.
10
   Id.

                                                        1
             The Petitioner filed for unemployment benefits, which were denied, and the Appeals

     Referee affirmed. 11 The Petitioner then appealed to the Unemployment Insurance Appeal

     Board (“U.I.A.B.”), which denied Petitioner’s request for unemployment benefits, finding

     that Petitioner voluntarily left her employment. 12 Petitioner appeals the U.I.A.B.’s decision

     in order to receive unemployment benefits and avoid having to reimburse benefits received

     prior to the U.I.A.B.’s decision.

                                 II.      PETITIONER’S CONTENTIONS

        Petitioner asserts that she “did not quit,” 13 but was asked to leave, and should not be

denied benefits. Petitioner also presented “new” evidence consisting of email correspondence

with Gigi Traynor, an employee of Kelly Services. 14 Petitioner also notes that she is unable to

pay back the money she already received prior to the U.I.A.B.’s ruling.

                                       III.   STANDARD OF REVIEW

        The standard under which a court reviews a decision of the Board is deferential. 15 The

Board’s decision is only to be disturbed in very limited circumstances. 16 In reviewing a decision

on appeal from the Board, the Court must determine if the decision is supported by substantial

evidence and is free from legal error. 17 Substantial evidence means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. 18 Further, a showing of

substantial evidence requires less than a preponderance of the evidence, but “more than a mere
11
   Id. at 1-9, 27-30.
12
   Id. at 43 (“[T]he Board finds that [Petitioner] voluntarily left her employment without good cause connected to
her work.”).
13
   Id. at 51, , Dowlin v. Kelly Srvs. (C.A. No. N13A-10-003) (claiming the Petitioner did not quit her job).
14
   The Court notes that it cannot consider evidence that was not presented to the U.I.A.B. Hubbard v. Unemployment
Ins. Appeal Bd., 352 A.2d 761, 763 (Del. 1976) (“[T]he Superior Court is limited to the record which was before the
administrative agency). The substance of the emails was a part of the record before the hearing officer through
testimony of both Petitioner and Traynor.
15
   29 Del. C. § 10142.
16
   Delaware Transit Corp. v. Roane, 2011 WL 3793450, *6 (Del. Super. Ct. Aug. 24, 2011).
17
   Unemployment Ins. Appeal Bd. of Dept. of Labor v. Duncan, 337 A.2d 308, 309 (Del. 1975).
18
   Oceanport Ind. v. Wilmington Stevedores, 636 A.2d 892, 899 (Del. Super. Ct. 1994) (citing Olney v. Cooch, 425
A.2d 610, 614 (Del. 1981); see also Universal Camera Corp. v. NLRB, 340 U.S. 474, 477 (1951).

                                                        2
scintilla.” 19 If there is substantial evidence supporting the Board’s decision and no error of law

exists, the Court must affirm. 20 The court does not weigh evidence, determine questions of

credibility, or make its own factual findings. 21 The court’s role is merely to determine if the

evidence is legally adequate to support the agency’s factual findings. 22

                                                IV.      DISCUSSION

         Petitioner’s sole argument is a continued and persistent disagreement with the findings of

fact by the Board and those who previously reviewed her claim. Petitioner claims the Board

incorrectly found that she voluntarily left her position. 23 Petitioner’s assertion asks the Court to

reexamine the factual findings of the U.I.A.B, and substitute a different finding, one consistent

with her contentions. The reexamination of the U.I.A.B.’s findings of fact is not for this Court.24

It is for the Board to make findings of fact, weigh credibility and, absent an error of law, if the

facts, as the Board finds them to be, are substantiated by the evidence, the decision must be

affirmed. 25

         Indeed, there is substantial evidence to support the Board’s finding that the Petitioner

voluntarily left her employment. By her own account, she was dissatisfied with the position.26

The job no longer appeared to have the same opportunity for advancement that she had once

thought. 27 She felt heavy work was unfairly assigned to her. 28 Further, she specifically advised


19
   Breeding v. Contractors-One-Inc., 549 A.2d 1102, 1104 (Del. 1988); Universal Camera Corp. v. N.L.R.B., 340
U.S. 474, 477 (1951) (“Accordingly, it must do more than create a suspicion of the existence of the fact to be
established. . . . [I]t must be enough to justify, if the trial were to a jury, a refusal of a directed verdict when the
conclusion sought to be drawn is one of fact for the jury.”).
20
   City of Newark v. Unemployment Ins. Appeal Bd., 802 A.2d 318, 323 (Del. Super. Ct. 2002).
21
   Id. at *2 (citing Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. Super. Ct. 1986).
22
   Keim v. Greenhurst Farms, 2001 WL 1490060, *2 (Del. Super. Ct. Nov. 19, 2001) (citing 19 Del. C. § 3323(a)).
23
Rawle at 51
24
   Mathis v. Delaware River & Bay Auth CIV.A. N11A10002MJB, 2012 WL 5288757, at *2 (Del. Super. Ct. Aug.
22, 2012).
25
   Id. (“The Court does not weigh evidence, determine questions of credibility, or make its own factual findings.”)
(citations omitted).
26
Rawle at 19-20
27
   Id.

                                                           3
the employer that she did not want to do the work that the employer indicated was the job

available. 29 Further, the record reflects that if Petitioner wished to stay on the job 30, there was

work available, at the paid rate of $20 per hour. 31

         Finally, the correspondence between Petitioner and Ms. Traynor cannot be considered

since, by the Petitioner’s own admission, 32 it is outside the record. 33



                                               V.       CONCLUSION

         The U.I.A.B. made findings of fact that are supported by the evidence before it. The

Court finds no legal error. The decision of the Board is AFFIRMED.

         IT IS SO ORDERED.



                                                                 ______________/s/_________________
                                                                   M. Jane Brady
                                                                   Superior Court Judge
28
Rawle at 6 (“I am 59 years old and was being ‘used’ while younger women sat at their desk all day [without]
helping.”).
29
Rawle at 20 (“I let him know I would really not like to file everyday… [a]nd he says well the job is now a file job.”).
30
   R at 22 (“She was in as an administrative assistant.”).
31
   R at 23-4.
32
   Petitioner states in her Opening Brief that this communication “was left out of [her] previous paperwork.”
33
   Hubbard v. Unemployment Ins. Appeal Bd., 352 A.2d 761, 763 (Del. 1976).

                                                           4